Title: To George Washington from John Small, 4 December 1792
From: Small, John
To: Washington, George



[4 December 1792]

The Petition of John Small  Humbly sheweth, that your Petitioner is a native of the State of Virginia, and born in the County of Princess Ann, and from the Port of Norfolk served a regular Apprentiship to the Seas, which calling, as Commander of a Vessel, he has since followed: but from an unavoidable accident, on board the Ship Governor Livingston, (in which he acted as first Lieutenant) on her Passage from France with warlike Stores, for the State of Virginia, in having three of his Ribs, his Thigh and Coller Bones broken, he is rendered too infirm and lame to pursue that laborius occupation for the maintenance of himself and numerous family. And as the Gentleman who was appointed Manager of the Light-House on Cape Henry in this State is since dead, your Petitioner, convinced of the willingness of your honourable Body, to assist those who in the support of our Rights and Liberties have been rendered unable to support themselves and families, is induced to offer himself a Candidate to fill that important Office—And from his long services in the American War, in which he suffered greatly, as well as a particular attention to the management of Light-Houses, many of which your Petitioner has often frequented, and an acquaintance with Governor Johnson, to whom your Petitioner begs leave to refer your honours for his Character he humbly hopes that you will be pleased to honour him with that appointment and should he meet with your Approbation, he assures your honours, that the greatest assiduity and strictest attention shall be used, to merit your approbation, and fully to accomplish the laudable purposes for which the said Light-House was erected, And your Petitioner as in duty bound shall ever pray &c. &c.
